FILED
                            NOT FOR PUBLICATION                             FEB 03 2012

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT

FARAZ SALEEMI and SOB, LLC,                      No. 11-35027

              Plaintiffs - Appellants,           D.C. No. 3:10-cv-05707-RBL

  v.
                                                 MEMORANDUM *
GOSH ENTERPRISES, INC.,

              Defendant - Appellee.



                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                      Argued and Submitted January 9, 2012
                              Seattle, Washington

Before: GRABER, FISHER, and RAWLINSON, Circuit Judges.

       Defendant, Gosh Enterprises, Inc., terminated a franchise agreement ("the

Agreement") with Plaintiffs, Faraz Saleemi and SOB, LLC. Plaintiffs filed a state-

court action against Defendant, which Defendant removed to federal court,

asserting a number of claims arising from their previous relationship. The district

court dismissed the case without prejudice because the claims were subject to


        *
         This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
arbitration and because Washington was an improper venue under the Agreement’s

forum-selection provision. Plaintiffs appeal. Reviewing de novo, Bridge Fund

Capital Corp. v. Fastbucks Franchise Corp., 622 F.3d 996, 1000 (9th Cir. 2010),

we vacate and remand.

      The presumption that dispute resolution provisions survive termination of a

contract is rebuttable. See Litton Fin. Printing Div. v. NLRB, 501 U.S. 190, 204

(1991); 13 Corbin on Contracts § 67.2 (rev. ed. 2003 & Supp. 2011). Here,

Defendant’s March 17, 2008 email said that the franchise agreement was "fully

terminated" and that "no contractual obligations exist anymore." At oral argument,

counsel for Defendant asserted that this email extinguished all of Plaintiffs’ future

contractual obligations, including those with express survival clauses, but not

background obligations governing dispute resolution—the forum-selection and

arbitration provisions. Plaintiffs contend that the email relieved them of all

contractual obligations, including the forum-selection and arbitration provisions,

thereby rebutting the presumption. We hold that the record is insufficiently

developed on this narrow fact question and therefore vacate and remand for the

district court to determine the import of the March 17 email. We remand on an

open record and urge the district court to resolve this factual question through

whatever procedural mechanism may be appropriate and efficient under the


                                           2
circumstances. See Kukje Hwajae Ins. Co. v. M/V Hyundai Liberty, 408 F.3d
1250, 1254 (9th Cir. 2005) ("A motion to enforce a forum-selection clause is

treated as a motion pursuant to Federal Rule of Civil Procedure 12(b)(3).

Consequently, the pleadings need not be accepted as true, and facts outside the

pleadings properly may be considered." (citation omitted)); see also Fed. R. Civ. P.

56.

      For reasons of judicial economy, we also decide the following matters,

which have been fully briefed on this appeal and which may remain if the district

court rules that the arbitration and forum-selection clauses did not lapse.

      1. The arbitration clause encompasses disputes such as those involving the

claims in Plaintiffs’ complaint. Plaintiffs’ arguments relating to a semantic

difference between "claims" and "disputes" is unpersuasive; regardless, "as a

matter of federal law, any doubts concerning the scope of arbitrable issues should

be resolved in favor of arbitration." Moses H. Cone Mem’l Hosp. v. Mercury

Constr. Corp., 460 U.S. 1, 24–25 (1983).

      2. The arbitration clause is not substantively unconscionable,1 even in part.

See generally Zuver v. Airtouch Commc’ns, Inc., 103 P.3d 753, 759 (Wash. 2004)


      1
        Plaintiffs argue that Washington law governs the unconscionability
question, and Defendant conceded that point for the purposes of the motion to
dismiss.

                                           3
("Substantive unconscionability involves those cases where a clause or term in the

contract is alleged to be one-sided or overly harsh," involving terms that are

"[s]hocking to the conscience," "monstrously harsh," or "exceedingly calloused."

(internal quotations marks omitted)). The provision is not unfairly one-sided, nor

does it contain any other feature identified by the Washington Supreme Court as

unconscionable.

      3. The district court’s decision to enforce the forum selection is reviewed

for abuse of discretion. Doe 1 v. AOL LLC, 552 F.3d 1077, 1081 (9th Cir. 2009)

(per curiam); Chateau Des Charmes Wines Ltd. v. Sabate USA Inc., 328 F.3d 528,

530 (9th Cir. 2003) (per curiam). The district court did not abuse its discretion in

enforcing the choice of forum. See Dix v. ICT Grp., Inc., 161 P.3d 1016, 1020–22

(Wash. 2007) ("Forum selection clauses are prima facie valid[]" unless

"‘enforcement would contravene a strong public policy of the forum in which suit

is brought.’" (quoting Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 15 (1972))).

Nothing in the Agreement precludes the filing of Plaintiffs’ Washington state-law

claims in arbitration or in Ohio.

      VACATED AND REMANDED. The parties shall bear their own costs on

appeal.




                                          4